Exhibit 10.1

 

 

Picture 1 [atni20180630ex101a03c6e001.jpg]

Picture 5 [atni20180630ex101a03c6e002.jpg]

 

August 3, 2018

 

Via Facsimile & U.S. Mail

 

Ms. Michele Satrowsky

Vice President – Corporate Treasurer

ATN International, Inc.

500 Cummings Center, Suite 2450

Beverly, MA 01915

 

Re:  Consent to incur debt under the Loan Agreement made as of July 1, 2016 by
and among ATN VI Holdings, LLC and Caribbean Asset Holdings LLC (each a
“Borrower” and together the “Borrowers”), and Rural Telephone Finance
Cooperative ("RTFC") (the “Loan Agreement”)

 

Dear Ms. Satrowsky,

 

RTFC has received from the Borrowers a request to consent to the incurrence of
up to $75.0 million in intercompany subordinated debt.  RTFC’s consent is
required because under Section 7.02 of the Loan Agreement, Borrowers may not,
and may not permit their subsidiaries, to incur indebtedness without the prior
consent of RTFC unless the Borrowers are in compliance with the financial
covenant as of the last day of the most recently ended calendar month.  On May
7, 2018, RTFC consented to intercompany subordinated debt of up to $50 million
in the following form: (i) intercompany subordinated debt in the form of an
intercompany revolver of $41.6 million between ATN International, Inc. (“ATN”)
and DTR Holdings, LLC (“Intercompany Revolver”); and (ii) an intercompany loan
agreement of $7.4 million between Vitelcom Cellular, Inc. and ATN, used to
purchase Choice, the Virgin Islands wireless company currently owned indirectly
by ATN (collectively, the “Debt”).  RTFC’s consent to the Debt was subject to,
among other conditions, ATN entering into a Subordination Agreement dated May 7,
2018 (the “Subordination Agreement”).   ATN is seeking RTFC’s consent to incur
an additional $25 million under the Intercompany Revolver (“Additional
Debt”).  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.

 

RTFC hereby consents to the Additional Debt, subject to the following
conditions:

 

(a)   This consent is limited solely to the transactions described above.  Any
future incurrence of debt must comply strictly with the terms of the applicable
loan and security documents between the Borrower and RTFC and ATN and RTFC and,
if required, be subject to RTFC consent;

 

 



RTFC LETTER

--------------------------------------------------------------------------------

 

Ms. Michele Satrowsky

ATN International, Inc.

August 3, 2018

Page 2

(b)   This consent shall not be construed as a consent to or waiver of any other
term, condition or provision of any loan agreement, security instrument or other
agreement with RTFC;

 

(c)   Borrower will enter into an amendment to the Subordination Agreement
satisfactory to RTFC that  allows for the Additional Debt and subjects the
Additional Debt to the terms and conditions of the Subordination Agreement and ;

 

(d)   RTFC understands the Debt has been used solely to purchase Choice and to
support working capital and the Additional Debt will be used solely to support
working capital; and

 

(e)   Except as specifically waived by RTFC herein, each and every term,
condition and provision contained in any loan agreement or other credit
agreement with RTFC shall remain unchanged and in full force and effect.

 

If the foregoing accurately describes our mutual understanding of the effect of
RTFC's consent to the Additional Debt as defined herein and the conditions under
which it is granted, please so indicate by signing this correspondence where
indicated and returning the original to RTFC.

 

If you have any questions, please feel free to call me at 703-467-1624.

 

Sincerely,

 

/s/ Don Samonte

Don Samonte

Vice President, Portfolio Management and Account Manager

 

Acknowledged and Agreed:

 

ATN VI Holdings, LLC

 

 

 

 

 

 

 

By:

/s/ Justin D. Benincasa

 

Name:

Justin D. Benincasa

Title:

Treasurer

 

RTFC LETTER

--------------------------------------------------------------------------------